Citation Nr: 0944510	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-34 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to recognition as the surviving 
spouse of the veteran for purposes of establishing 
eligibility for Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had verified active service from December 1941 to 
June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of 
March 2006, which found that new and material evidence had 
not been received to reopen the appellant's claim for 
recognition as the veteran's surviving spouse.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Evidence received since the September 2004 decision 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  

2.  The appellant was married to the Veteran in March 1937, 
and their separation, initiated for health reasons, continued 
due to mutual consent.

3.  Continuous cohabitation was not broken, as the appellant 
did not desert the Veteran, and the separation was neither 
due to her misconduct nor otherwise induced by her.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for recognition as the veteran's surviving spouse.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  The criteria for recognition as the surviving spouse of 
the veteran are met.  38 U.S.C.A. §§ 101(3), 103, 5107 (West 
2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.102 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable outcome of this appeal, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009)) need not be discussed.  

The appellant claims VA DIC benefits as the surviving spouse 
of the veteran, who died in April 1965.  DIC benefits may be 
paid to the surviving spouse of a veteran who died of a 
service-connected disability.  38 U.S.C.A. § 1310 (West 
2002).  Service connection for the cause of the veteran's 
death has been granted.  In order to establish her status as 
claimant, however, it must be shown that the appellant had a 
valid marriage to the veteran.  Aguilar v. Derwinski, 2 
Vet.App. 21 (1991).  

The Veteran and the appellant were married in March 1937.  
During his period of recognized service, he sustained a 
shrapnel wound to the head, which resulted in encephalopathy, 
and symptoms including epileptiform seizures and a psychosis.  
In September 1949, service connection was granted for the 
head injury residuals, rated 100 percent disabling.  

Statements from the involved hospitals show that the Veteran 
was hospitalized from April 1954 to November 1960, due to 
service-connected severe, post-traumatic encephalopathy with 
grand mal seizures, partial hemiplegia, and psychosis.  He 
was hospitalized because of increasing symptoms culminating 
in a psychotic break during an argument between the appellant 
and their eldest son over his refusal to study.  At this 
time, the Veteran became angry and proceeded to bite the son, 
the appellant, and a cousin.  

During the lengthy period of hospitalization, the Veteran 
suffered from convulsive seizures, and he exhibited fits of 
anger, combativeness, and tremendous persecutory delusions.  
It was noted that he had lost all intellectual control over 
his impulses, and that his behavior during psychotic attacks 
was primitive and regressed.  It was observed that the 
Veteran's sudden assaultiveness seemed to be more frequent 
after his wife visited him.  She consistently talked of money 
matters and he did not seem to like it.  

In September 2007, a social worker at the hospital contacted 
the RO, stating that in July or August 1957, the Veteran's 
brother and his eldest son had reported that the appellant 
was having an extra-marital affair; that she was improperly 
managing the Veteran's funds; and that the Veteran was not 
the father of her youngest son, who was born in August 1955.  
The Social Worker noted that she had not spoken with the 
appellant, but that it appeared that the Veteran was not 
competent to manage his affairs.

A field examination was conducted from October to November 
1957.  An interview with the Veteran was noted to be 
incoherent and irrelevant.  The Veteran did not seem to know 
he was receiving disability benefits, he was evasive, and did 
not wish to talk about his wife or younger children.  A 
physician at the hospital reported that the Veteran was 
obviously incompetent, and described behavior such as burning 
mattresses and pillows.  He stated that the Veteran's wife 
used to visit from time to time but that the Veteran was 
frequently angry with her.  

Depositions were obtained from the Veteran's son, brother, 
and a cousin, who related the circumstances in support of 
their arguments that the appellant was having an affair, and 
that her youngest son was the issue of this affair.  The 
field examiner observed that they "did not impress the 
undersigned as wholly sincere and honest in their 
declarations."  The 11-year old daughter of the Veteran was 
interviewed as well, and it was noted that she appeared to 
have been coached on what to say.  The appellant was also 
deposed, and stated that she had stopped visiting the Veteran 
at the hospital on the advice of a nurse and because she 
feared she would receive physical injuries from the Veteran 
and from their eldest son.  It was also noted that the 
appellant, who was illiterate, was not fully qualified to act 
as payee.  As a result of the field examination, it was 
determined that a bank should be appointed guardian.   

Later in the course of the hospitalization, the Veteran 
improved, but he continued to exhibit episodes of sudden 
onset of violent behavior and epileptic attacks.  During the 
last few months of the hospitalization his mental status 
improved somewhat.  He was discharged in November 1960.

Another field examination was conducted in March 1961, to 
determine whether the appellant should continue to receive an 
apportioned allowance.  At that time, the field examiner felt 
that the appellant appeared nervous and uncertain, and had 
difficulty expressing herself.  It appeared she was 
concealing evidentiary facts.  In her deposition, she stated 
that she and her husband were together as husband and wife 
until 1957, at which time they were separated because of 
family trouble.  She stated she was the cause because of 
another man who used to visit her.  In response to the 
question whether she had reconciled with the Veteran since 
1957, she stated, "No, the Veteran had hated me so much and 
he will kill me if I join him.  Correction:  I mean yes I do 
not like him anymore."  Later she stated that the Veteran 
hated her because of the other man, and that she did not care 
for the Veteran any more.  The eldest son deposed that the 
appellant and the other man were living together as husband 
and wife, and that the Veteran hated the appellant and she 
could not come to their house because he would chase her.  

The file contains numerous other affidavits from the 
appellant, her eldest son, and the Veteran's brother, as well 
as various neighbors, all of which contradict other 
affidavits from the same individuals.  In essence, these 
affidavits support either the appellant's arguments or the 
son's arguments, and, in view of the lack of consistency-
even their own arguments have not been consistent-will only 
be separately discussed to the extent they are unique, 
relevant, and credible.  

As a result of the field examination, the appellant's 
apportioned benefits for herself and her youngest son were 
stopped.  In June 1961, the guardian bank disputed this 
decision, and, in reviewing the affidavits submitted by the 
bank, reinstated the son's benefits, but not the appellant's.  

The Veteran was again hospitalized from July to October 1961, 
for treatment of jaundice.  During this time, he continued to 
suffer from seizures, and was noted to have unprovoked 
emotional outbursts, and seemed to have lost control of his 
impulses.  He required occasional placement in the seclusion 
room.  At the time of discharge, he was diagnosed as having 
epilepsy, and psychosis, active, incompetent.

In a July 1963 deposition in connection with another field 
examination, the appellant stated that she had not been 
living with her husband since 1955, when he had attacked her 
with a "bolo."  She stated she did not live with him 
because whenever she tried to visit he tried to harm her.  
She indicated she was not, or no longer, having a 
relationship with the other man.  

The Veteran died in April 1965, and the appellant filed a 
claim for DIC the following month.  In June 1965, the RO 
determined that the Veteran's death due to epilepsy and 
intracranial lesion was service-connected, but that the 
appellant did not meet the criteria for surviving spouse.  
Specifically, the RO found that there had not been continuous 
cohabitation because the appellant had separated from the 
Veteran and was living with another man, and had not 
reconciled with the Veteran at the time of his death.  The 
appellant did not appeal this decision, and, accordingly it 
is final.  38 U.S.C.A. § 7105 (West 2002).  

If new and material evidence is received with respect to a 
claim which has been disallowed, the claim will be reopened, 
and if so reopened, the claim will be reviewed on a de novo 
basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet.App. 27 
(1996); Manio v. Derwinski, 1 Vet.App. 140 (1991).  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Over the years, the appellant unsuccessfully attempted to 
reopen her claim on numerous occasions.  In addition, in July 
1979, the eldest son submitted an affidavit, stating that it 
was his fault that the appellant, his mother, had not 
received VA benefits because he had stated that she had not 
reconciled with the Veteran, when in fact they had never been 
separated up to the death of the Veteran.  He said he made 
the statements because he was not on good terms with his 
mother because she had been against his marriage.  The 
Veteran's brother also recanted his prior affidavit in a 
February 1979 affidavit.  In addition, an affidavit dated in 
May 2004 was received from the widow of the eldest son (who 
reportedly died in 1994), who stated that due to quarrels 
with his mother over money, her husband had slandered his 
mother so that she would not be able to receive the Veteran's 
VA benefits, and that there was no truth to the derogatory 
statements.  

The last final decision denying her claim was in September 
2004.  In considering whether there is "new and material 
evidence," all evidence submitted since the last prior final 
decision must be considered.  

Evidence received since the December 2000 decision includes 
an affidavit dated in February 2006 received from the three 
younger children of the Veteran and the appellant, now 
adults, who stated that their elder brother began fighting 
with their mother due to his drinking and gambling, and that 
in 1958, he forced them to leave home at knife point.  As a 
result of his actions, their mother was not able to return to 
the house during the remainder of the Veteran's lifetime.

An affidavit from a cousin of the Veteran, dated in February 
2006, noted that at some point in 1954, the Veteran fell off 
of a bench onto his head.  When the appellant went to help 
him, he beat her with a small wooden chair.  The cousin 
recalled that the Veteran's violent behavior became worse 
during the succeeding years.

This evidence is from witnesses who had not previously 
provided conflicting statements (except the daughter, who had 
been a child of 11 at the time of her prior statement, which 
was noted by the field examiner to have appeared 
"coached"), and provides an explanation for the appellant's 
having not reconciled with the Veteran, as well as 
corroborating the accounts that the Veteran's son had made 
these statements in order to retain the benefits for himself.  
As such, the evidence is new, and raises a reasonable 
possibility of substantiating the claim.  Hence, the claim is 
reopened with new and material evidence, and must be 
considered on a de novo basis.  38 C.F.R. § 3.156(a).  

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death, 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. 
§§ 3.50, 3.53.  

If the evidence establishes that the separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show an intent on the part of the surviving spouse to 
desert the veteran, the continuity of the cohabitation will 
not be considered as having been broken.  38 C.F.R. § 
3.53(b).  The Federal Circuit Court has interpreted this to 
mean that a mutually agreed separation will only constitute 
desertion when consent has been induced by the other spouse's 
misconduct or determination to end the marriage.  Alpough v. 
Nicholson, 490 F.3d 1352, 1358 (Fed. Cir. 2007).

It is not disputed that the Veteran was hospitalized from 
1954 to 1960.  Although a child was born in August 1955, VA 
has recognized him as the Veteran's child, and there is 
evidence that the Veteran had authorized passes to leave the 
hospital numerous times during the hospitalizations.  It is 
also not disputed that the Veteran and his wife lived 
together up until this hospitalization, and it is undisputed 
that they did not live together after his discharge from the 
hospitalization.  It is also undisputed that at some point 
during the hospitalization, the appellant vacated the 
Veteran's house, and that the Veteran's oldest son and his 
wife lived in that house with the Veteran after his discharge 
from the hospital.  The Veteran was found to be incompetent 
for VA purposes during this hospitalization, and this status 
continued until his death.  

The Veteran's hospitalization, which was for purposes of his 
health, did not break the continuity of cohabitation.  The 
evidence also establishes that the Veteran refused to 
reconcile with the appellant when he was discharged from the 
hospital.  Thus, under Alpough, only if this separation was 
induced by the appellant's misconduct or determination to end 
the marriage would this constitute desertion.  

The claimed misconduct in this case was the appellant's 
purported extra-marital affair during the period of the 
Veteran's hospitalization.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  In evaluating the evidence in a 
claim, when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Only if the preponderance of the evidence is against 
the claim is it denied.  See Gilbert.  

Because of the contradictory statements from the son, the 
appellant, and other witnesses, careful review of the record 
is required.  The evidence shows that during the Veteran's 
lifetime, his eldest son received the Veteran's benefits on 
the Veteran's behalf, due to what he himself later stated 
were untrue statements.  After the Veteran died, he was 
awarded benefits on behalf of the Veteran's mother, who moved 
in with them at some point.  It was not until after she died 
in 1979, and he had no recourse to the VA benefits based on 
his father's service, that he recanted his statements.  It 
was not until after he himself died in 1994 that his widow 
and siblings provided statements.  This is significant, 
because earlier statements from the appellant, corroborated 
by the sibling's affidavit, indicate there may have been 
coercion or even physical threats from the son.  In 
particular, the appellant's testimony in 1961 to the field 
examiner, which the field examiner felt was evasive, included 
the following: "No, the Veteran had hated me so much and he 
will kill me if I join him.  Correction:  I mean yes I do not 
like him anymore."  This statement suggests that the 
appellant had agreed in advance to accept responsibility for 
the separation, possibly due to coercion or some other 
inducement, and became confused in her statement.  This could 
account for her evasiveness.  Moreover, the earlier field 
examiner had found that the son, and his witnesses, did not 
seem entirely credible.  

In addition, the hospital records do not indicate that the 
Veteran's hostility toward his wife stemmed from infidelity 
on her part.  Those records indicate that their arguments 
concerned monetary matters, which, even if she had been 
somewhat extravagant, as claimed by the son, are not shown to 
amount to misconduct, or an inducement not to reconcile.  The 
hospital records show that the hospitalization was not 
precipitated by an affair, but rather, followed an argument 
between the appellant and the son.  None of the statements 
from the Veteran indicate that he refused to reconcile with 
his wife due to infidelity.  

In sum, the hospitalization was precipitated by the Veteran's 
psychosis, and, thus, did not break the continuous 
cohabitation.  He was hostile to the appellant during the 
hospitalization, to the extent that she was advised not to 
visit him.  As the hospital records indicate that their 
disagreements concerned money matters, such separation was 
not due to the appellant's misconduct.  At the time he was 
discharged after more than six years of hospitalization, he 
resided in his home with his son and his son's wife, and not 
with his own wife.  The Veteran's son and the appellant both 
stated that the continued antipathy was due to the 
appellant's relationship with another man, but both of those 
individuals also recanted those statements.  There is no 
credible, outside statement that the incompetent Veteran, 
despite his psychotic symptoms, including persecutory 
ideation, ever attributed his hostility to the appellant to 
her purported infidelity.  

None of the affidavits or depositions on file is entirely 
credible regarding the relationship between the Veteran and 
his wife.  The Board does, however, find that the statements 
from the Veteran's other children, the cousin, and the son's 
widow tend to support a conclusion that the continued 
separation was due to the Veteran's hostility, even violence, 
and indicate that the Veteran's son, at a minimum, encouraged 
this attitude, and may have threatened the appellant himself.  
Thus, the Board finds that the evidence does not establish an 
intent on the part of the appellant to desert the Veteran, 
and is evenly balanced as to whether the continued separation 
was due to misconduct on her part.  Therefore, in light of 
the Alpough decision, the appellant is entitled to 
recognition as the surviving spouse of the Veteran.  In 
reaching this determination, the benefit-of-the-doubt rule 
has been applied.  38 U.S.C.A. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement of the appellant to recognition as the surviving 
spouse of the veteran is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


